Citation Nr: 0927919	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas that denied the 
Veteran's application to reopen his claim for service 
connection for PTSD.

The Board has determined that new and material evidence has 
been received.  The claim is reopened and the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1. By a Board decision dated August 2006, the Veteran's claim 
for service connection for PTSD was denied based on the lack 
of medical evidence of a current diagnosis of PTSD.

2. Evidence received since the August 2006 Board decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision denying the Veteran's 
claim of service connection for PTSD is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for PTSD has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for PTSD is being 
reopened and remanded for further development.  As such, the 
Board finds that any error related to the VCAA solely with 
regard to the Veteran's application to reopen is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  Id.

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability, (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury, 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008); see Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish that a claimed stressor 
actually occurred varies depending on whether it can be 
determined that a veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b) (West 2002).  When a veteran is found 
to have engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

If a veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and it must be corroborated by 
credible supporting evidence.  Cohen, supra.  Corroboration 
of every detail of a claimed stressor, including personal 
participation, is not required, and independent evidence that 
the incident occurred is sufficient.  Pentecost v. Principi, 
16 Vet. App. 124, 128 (2002).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2008).

According to the United States Court of Appeals for Veterans 
Claims (Court), in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran was denied service connection for PTSD in a Board 
decision dated August 2006 based, among other things, on the 
lack of any medical evidence of a current diagnosis of PTSD.

Since the August 2006 Board decision, the Veteran submitted 
new evidence to the RO consisting of (1) treatment records 
from the Vet Center in Little Rock, Arkansas, dated May 2003 
and February 2004 through May 2008, (2) a January 2007 
private treatment record from a clinical psychologist, (3) 
two statements of the Veteran dated May 2007 and June 2007, 
and (4) a June 2007 Form 21-0187, Statement in Support of 
Claim for Service Connection for PTSD.

The January 2007 private treatment record reflects that the 
psychologist diagnosed the Veteran with PTSD and that the 
psychologist related the Veteran's PTSD to his experiences in 
Vietnam.

As the January 2007 private treatment record reflects a 
current diagnosis of PTSD disorder, the newly submitted 
evidence clearly satisfies the low threshold requirement for 
new and material evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted with regard 
to the claim for service connection for PTSD, the Veteran's 
claim is reopened.  To this extent only, the appeal is 
granted.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to adjudication of this claim.  

The Veteran served on active duty in the United States Army 
from March 1970 to January 1972.  See Form DD 214.  He served 
in Vietnam from January 1971 to January 1972.  See Form DA 20 
at 2.  The Veteran reported that he was stationed at Army 
bases in Cam Ranh Bay and Long Binh, Vietnam, and his primary 
job duty was driving a truck to haul food and supplies for 
the NCO's Club and mess hall.  See Veteran's Statement, May 
2007.

The Veteran's service personnel records do not show receipt 
of any medals or decorations conclusively indicating 
participation in combat, and the Veteran's reported 
stressors, discussed below, were not specific to the duties 
or circumstances of his military occupational specialty (a 
"cook").  

The Veteran claims that when making monthly trips to and from 
Saigon, his truck often came under enemy fire.  See Veteran's 
Statement, May 2007; Vet Center Record, June 2003.  He also 
claims that his base frequently came under enemy fire.  See 
Private Treatment Record, January 2007.  He also claims that 
some time between "the last part of 1970 until the first 
[part] of 1971," a comrade named Watson died from a gunshot 
wound, although it is unclear whether the Veteran claims that 
he witnessed the incident.  See Form 21-0781, June 2007.  
While not specific, his statement clearly suggests that this 
event most likely occurred in either December 1970 or January 
1971.  He also claims that "in 1971," he witnessed a 
comrade suffer from a non-fatal gunshot wound to the stomach, 
although it is unclear whether the Veteran is reporting that 
he witnessed the shooting as well.  See Form 21-0781, June 
2007.  He also claims that in June of 1971, he witnessed a 
fatal accident when a truck rolled over and crushed two of 
his comrades.  See Form 21-0781, June 2007.  He also provided 
a rough description of the location of such action, and the 
unit to which he was assigned at that time.  The Veteran 
provided the last names of all of the above comrades, but 
said that he could not recall their first names and he did 
not provide their units.

In August 2007, the RO made a formal finding that it was 
unable to verify the Veteran's claimed in-service stressors.  
However, the Board believes that he has provided sufficient 
detail with respect to at least two of these incidents so as 
to warrant at least an attempt at verification.  
Specifically, the Board notes the incident involving a fatal 
crash in which he has identified both the month and year, and 
the last names of the individuals involved.  The Board also 
notes the shooting of Watson in December 1970 or January 
1971.  Consequently, the Board finds that additional 
development is required for the purpose of attempting to 
verify the Veteran's reported in-service stressors.  See 38 
C.F.R. §§ 3.159(c), 3.304(c) (2008).


In March 2009, within one month of certification of his 
appeal, the Veteran submitted a Form 21-4142, Authorization 
and Consent to Release Information, identifying additional 
private treatment records relating to his claim for PTSD (in 
the possession of Dr. B. J. G.).  See 38 C.F.R. § 20.1304(a) 
and (c).  VA has a duty to assist the Veteran in obtaining 
all potentially relevant documents to substantiate a claim, 
including medical evidence either to verify or not verify the 
claim.  38 U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  Therefore, an 
attempt should be made to obtain all of the private treatment 
records identified by the Veteran and to associate them with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
additional information regarding his 
reported in-service stressors.  In 
particular, the Veteran should be 
requested to identify the dates of the 
reported stressors within a 60-day period.

2.  If the Veteran provides the requested 
information (date range within 60 days), 
make attempts to verify the reported 
stressors.  Regardless of whether he 
responds, attempt to verify the June 1971 
fatal crash involving two individuals 
identified in the claims folder by their 
last names, and the shooting of Watson in 
December 1970 or January 1971.  Such 
efforts should include a request to the 
U.S. Army & Joint Services Records 
Research Center (JSSRC).  All attempts to 
verify reported stressors should be 
documented in the file.



3.  Obtain all pertinent treatment records 
identified by the Veteran in the Form 21-
4142, Authorization and Consent to Release 
Information, received by the RO in May 
2009.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

4.  Then, if and only if any of the 
Veteran's stressor(s) are deemed 
sufficiently corroborated, schedule the 
Veteran for a VA psychiatric examination 
to determine the nature and severity of 
all diagnosed psychiatric disabilities.  
The claims file must be available for 
review and the examiner must be provided 
with a list of all corroborated in-service 
stressors.  A diagnosis of PTSD must be 
either ruled in or excluded.  The examiner 
should describe all findings in detail and 
provide a complete rationale for all 
opinions offered. If the examiner is 
unable to make any determination, he/she 
should so state and indicate the reasons.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.

5.  Then, readjudicate the Veteran's 
claim.  If the claim remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


